 

Exhibit 10.2

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of the 17th day of June, 2019 (the “Effective Date”), by and between BR
CARROLL PHILLIPS CREEK RANCH, LLC, a Delaware limited liability company
(“Seller”), and CARTER-HASTON HOLDINGS, L.L.C., a Delaware limited liability
company (“Purchaser”).

 

RECITALS

 

A.           Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of June 17, 2019 (the “Agreement”) for the purchase and sale
of the property located in Frisco, Denton County, Texas, commonly known as
Sorrel Phillips Creek Ranch Apartments, and further described in the Agreement.

 

B.           Seller and Purchaser desire to amend the terms of the Agreement
pursuant to the terms and conditions of this Amendment.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

AGREEMENT

 

1.          Incorporation of Recitals; Definitions. The foregoing recitals are
incorporated herein. Capitalized terms not otherwise defined herein shall have
the meaning given such terms in the Agreement.

 

2.          Seller Repair Covenant. Section 3.3 of the Agreement is hereby
revised to insert the following new Section 3.3(h):

 

“(h)          Repair Covenant. Seller agrees to use commercially reasonable
efforts to correct the life safety items including replacing the alarm bell
cover on the fire alarm on building 2, correcting the red tag on the building 3
alarm panel, and removing the existing red tags at the Property on or before
Closing and pay for the work in full by Closing (collectively, the “Repair
Items”). To the extent that the Repair Items are not substantially completed and
paid in full by Closing, then Seller shall provide Purchaser with a credit at
Closing for the amount of the unpaid balance of the foregoing, with such credit
determined by Seller in its commercially reasonable discretion. For the
avoidance of doubt, failure of Seller to complete the Repair Items prior to
Closing shall in no event be a default of Seller under the Agreement and
Purchaser’s sole remedy for the same shall be a credit from Seller at Closing as
provided in this Section 3.3(h).

 

3.          Assignments by Purchaser. Clause (ii) in the third sentence of
Section 14.6(c) of the Agreement is deleted in its entirety and replaced with
the following:

 

 

 

  

“(ii) KRE Topaz Portfolio Investor LLC or any entity that is controlled by,
controlling or under common control with KRE Topaz Portfolio Investor LLC”

 

4.          Ratification and No Further Amendment. As modified by this
Amendment, the Agreement is fully ratified, adopted and approved by the parties
hereto effective as of the date hereof. Except as expressly set forth herein,
the Agreement remains unmodified and in full force and effect.

 

5.          Miscellaneous. This Amendment may be executed in multiple
counterparts each of which shall be deemed an original but together shall
constitute one and the same instrument.

 

6.          Signatures. Signatures to this Amendment transmitted by telecopy or
electronic transmission (for example, through use of a Portable Document Format
or “PDF” file) shall be valid and effective to bind the party so signing. 


[signature page next page]

 

 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed and delivered, effective as of the Effective Date.

 

  SELLER:       BR CARROLL PHILLIPS CREEK RANCH, LLC, a Delaware limited
liability company         By: /s/ Michael Konig   Name: Michael Konig   Title:
Authorized Signatory         PURCHASER:       CARTER-HASTON HOLDINGS, L.L.C.,  
a Delaware limited liability company         By: /s/ James A. Shanks   Name:
James A. Shanks   Title: Authorized Member

 

 

 

 

